DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 4/8/2021. In particular, claim 1 has been amended to recite that the functionalized particulate bicarbonate contains at least one additive within the same particle. This feature was not present in any of the previously examined claims. Additionally, the limitations of both previously examined (now cancelled) claims 3 and 14 have been added to claim 1. The limitations of these claims was not previously presented together, as both claims depended from claim 1. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites “wherein the functionalized particulate bicarbonate comprises at least 50% by weight and less than 100% by weight of the bicarbonate component, and from 50% or less to 0.02% by weight of at least one of said additive.” However, claim 13 depends from claim 1, which has been amended to recite “wherein the functionalized particulate bicarbonate comprises at least 65% by weight and less than 100% by weight of a bicarbonate, and from 35% or less to 0.02% by weight of at least one of said additive.” Claim 13 therefore fails to further limit its parent claim and is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 12-13, 15-21, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (JP 2001-270956A) and further in view of O’Leary (US 2011/0224317) and further in view of Stevens (US 2015/0267024). Because Takemura et al. is in Japanese, the machine-translated English equivalent is cited below. 
Takemura et al. teach a blowing agent composition comprising a specified foaming agent, sodium hydrogen carbonate, and a higher fatty acid or a metal salt thereof. See ¶7. The foaming agent composition does not contain any compounds which liberate nitrogen gas or ammonium during heating. See ¶2. Examples of the specified foaming agent include tartaric acid (¶10-11). This meets instant claims 19 and is a non-elected species which meets instant claim 21. Examples of the higher fatty acid and salt thereof include stearic acid, lauric acid, and linoleic acid (¶26) which are present in the blowing agent composition in an amount of from 0.1 to 20% by weight. This meets the amount of additive recited in claims. Because the specified foaming agent (with an expressly named example being tartaric acid) is added together with the sodium hydrogen carbonate and the higher fatty acid and/or salt thereof, both the tartaric acid and sodium hydrogen carbonate are “functionalized” with the higher fatty acid additive. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 
Example 41 of Takemura et al. comprises 50wt% of sodium hydrogen carbonate and 2wt% of calcium stearate, which is the salt of a higher fatty acid and meets the elected additive of the instant claims. Example 41 meets the amounts required for instant claim 13. The blowing agent of Takemura et al. is a chemical blowing agent. The blowing agent of Takemura et al. does not contain any further blowing agent which is an exothermic blowing agent.
Takemura et al. does not expressly recite that the sodium hydrogen carbonate is particulate; does not expressly recite the D50 of the sodium hydrogen carbonate; and does not expressly recite that the sodium hydrogen carbonate is present in an amount of at least 65% by weight and less than 100% by weight. Takemura et al. does not expressly recite that the functionalized bicarbonate is obtained by grinding or co-grinding with the additives in emulsion or powder form and does not expressly recite that the functionalized particulate bicarbonate is subjected to milling to reduce its mean particle size. 
However, O’Leary teaches foams produced using a blowing agent package, wherein the blowing agent package comprises the combination of two or more chemicals that for a gas when mixed together. The generated gas may be CO2. Examples of the blowing agent package include sodium hydrogen carbonate, which, in preferred embodiments has a mean particle size of from about 0.5 to about 5 microns, such as about 1.3 to about 2.0 microns. The mean particle size may be equal to the D50, meaning the D50 of the sodium bicarbonate particles can have a D50 of from  0.5 to 5 microns, such as about 1.3 to 2.0 microns. This meets instant claim 15 and overlaps instant claim 16. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of O’Leary to use a particulate sodium bicarbonate having a D50 which meets the instant claim limitations of instant claim 16 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The bicarbonate powders of O’Leary may be milled or otherwise ground to the desired sized using various milling devices (¶73). In Examples, the sodium hydrogen carbonate is ball milled (and therefore necessarily ground) together with an additive to form the sodium hydrogen carbonate. 
Both Takemura and O’Leary relate to the field of blowing agent compositions for plastic and/or rubber foams (see ¶1 of Takemura and ¶56 of O’Leary). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a particulate sodium bicarbonate having the D50 disclosed in O’Leary, formed by milling or otherwise grinding with an additive as also disclosed in O’Leary, as the sodium bicarbonate in Takemura et al. because by utilizing such a small particle size, the rate of rise of foams produced from such a blowing agent package (including sodium hydrogen carbonate, which, in preferred embodiments has a mean particle size of from about 0.5 to about 5 microns, such as about 1.3 to about 2.0 microns, wherein the D50 is equal to the mean particle size) was approximately 10 times faster than foams made with sodium bicarbonate having a larger size. In other words, it would have been obvious to one or ordinary skill in the art to use sodium hydrogen carbonate having the mean particle size and D50 disclosed in O’Leary in order to produce a foam at a faster rate of rise. See ¶70 of O’Leary. 
Regarding the limitation which recites “for foaming a thermoplastic precursor,” this is an intended use of the instantly claimed chemical blowing agent. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The blowing agent composition of Takemura in view of comprises the same amounts of the same types of materials as the chemical blowing agent of the instantly claimed invention and is therefore capable of being used for foaming a thermoplastic precursor. It is additionally noted that Takemura et al. teaches that its blowing agent compositions are for use in plastic foams or rubber foams (see ¶1 of the attached translation), and O’Leary also teaches thermoplastic foams (see ¶56).
Takemura in view of O’Leary teach the blowing agent composition as discussed above. Takemura in view of O’Leary do not expressly recite that the sodium bicarbonate comprises at least 65wt% and less than 100wt% of sodium bicarbonate.
However, Stevens teaches a blowing agent comprising sodium hydrogen carbonate. The sodium hydrogen carbonate used in the blowing agent of Stevens is coated with a coating agent, including metal salts of higher fatty acids such as calcium stearate, zinc stearate, or magnesium stearate. The coating is part of the particle and thus is “within the same particle” as it is part of the same particle. The coating agent is present in an amount of from 1 to 15% by weight, and preferably 7 to 11% by weight, with 90 to 60% by weight of sodium bicarbonate. These amounts overlap the amounts of instant claim 14. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Stevens to amounts of salts of higher fatty acids and amounts of particulate sodium hydrogen carbonate (having a particles of sodium bicarbonate having a D50 which meets the instant claim limitations) which meet instant claim 14 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. The sodium carbonate coated with a higher fatty acid component of Stevens is in and of itself a chemical blowing agent which does not contain a chemical blowing agent which liberates nitrogen gas. 
All of Stevens, Takemura, and O’Leary relate to the field of blowing agent compositions used to produce thermoplastic and/or rubber foams. See ¶1 of Takemura, abstract of Stevens, and ¶56 of O’Leary. It would have been obvious to one of ordinary skill in the art to use the sodium hydrogen carbonate containing the amount of metal salt of fatty acid and amount of sodium bicarbonate as disclosed in Stevens in the invention of Takemura in view of O’Leary in order to prevent agglomeration of the sodium hydrogen carbonate particles of Takemura in view of O’Leary. Prevention of agglomeration enhances uniform dispersion of said particles in a blowing agent in which they are included. See ¶37. 

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 
Applicant argues that Takemura et al. and O’Leary (US 2011/0224317) cannot be combined with Stevens because Stevens teaches the use of a chemical blowing agent which liberates nitrogen gas during heating.
This is not persuasive.
Neither Takemura nor O’Leary require the use of a chemical blowing agent which liberates nitrogen gas on heating. Additionally, Stevens is only relied on for its teaching of a given size D50 of sodium carbonate and particular amount of sodium bicarbonate. The motivation for use of this size and amount of sodium bicarbonate does not in any way rely on the use of a material which liberates nitrogen gas. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Stevens is relied on for the concept of the size D50 and amount of sodium carbonate. It would have been obvious to one of ordinary skill in the art to use the sodium hydrogen carbonate containing the amount of metal salt of fatty acid and the amount of sodium carbonate as disclosed in Stevens in the invention of Takemura in view of O’Leary in order to prevent agglomeration of the sodium hydrogen carbonate particles of Takemura in view of O’Leary. Prevention of agglomeration enhances uniform dispersion of said particles in a blowing agent in which they are included. See ¶37. The reliance on Stevens for a given amount of additive which meets amended instant claim 1 does not require the incorporation of a blowing agent which liberates nitrogen gas. The sodium bicarbonate component it and of itself is a chemical blowing agent which meets the instant claims. The improvement of less agglomeration by using the amount of higher fatty acid (which is the additive of Takemura and the instant claims) of Stevens will be present even if a component which liberates nitrogen gas is not present. 
Regarding Applicant’s argument that one of ordinary skill in the art would not increase the amount of sodium bicarbonate “in order to solve the problem of low decomposition temperature of sodium carbonate, acid agents are introduced,” and the argument that “Nothing in Takemura or any other reference would inspire one to increase the amount of sodium bicarbonate…for a good foaming performance in thermoplastic polymers,” as argued on Pages 12-13 of the Remarks filed on 4/7/2021, this is not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). A rationale to combine the references is provided, which results in a chemical blowing agent which meets each requirement of the instantly claimed invention. Furthermore, “for foaming a thermoplastic polymer precursor” is in intended use of the chemical foaming agents of the instant claims. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The blowing agent of the prior art described above contains the same amounts of the same materials recited in the instant claims and further provides a motivation for combination of the references. 
Regarding the density, gelation time, and gelation temperature argued by Applicants on page 13 of the Remarks filed on 4/7/2021, these are not recited in the instant claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant appears to be arguing unexpected results on pages 13-14 of the Remarks filed on 4/7/2021. Unexpected results are not demonstrated by the data of the instant specification because the data is not commensurate in scope with the claimed invention. The additive of claim 1 can be any of: one or more polymers;  one or more amino acids, any derivative thereof, and salts thereof;  one or more inorganic salts;  one or more oils;  one or more fats;  one or more resin acids, any derivative thereof, and salts thereof;  one or more fatty acids, any derivative thereof, and salts thereof;  a carboxylic or polycarboxylic acid, derivative thereof (such as esters), or salts thereof;  one or more soaps;  one or more waxes; or  any combinations thereof. The scope of these materials contains millions of combinations, especially given that the additive is at least one of the materials, and each subclass is also recited as “one or more” of the specified materials, which can be used in any combination. Thus, the data cited to by Applicants does not show that the alleged results occur over the entire claimed range of materials, which is a requirement to show unexpected results. See MPEP 716.02(d).  
For the reasons provided above, Applicant’s arguments filed on 4/7/2021 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766